Citation Nr: 1210983	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  94-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for patellofemoral syndrome of the left knee (left knee disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for right ankle impairment due to ganglionectomy (right ankle disability).  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


WITNESS AT HEARING ON APPEAL

The Veteran

INTRODUCTION

The Veteran served on active duty from October 1986 to March 28, 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 1990 rating decision rendered by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a noncompensable evaluation for the residuals of a right ankle ganglionectomy after granting service connection for this disability and denied service connection for a left knee disability.

The Chicago, Illinois, RO thereafter assumed the role of the agency of original jurisdiction for this appeal.  In August 1992, the Chicago RO issued a rating decision that awarded service connection for patellofemoral syndrome of the Veteran's left knee and evaluated the disability as noncompensably disabling.  The Veteran appealed the original disability evaluation assigned for this disability.

The Board notes that these matters were previously before the Board, and adjudicated in a decision dated in July 2005.  In that decision, the Board denied the two claims still on appeal, granted a 10 percent rating for a right ankle scar for the period from March 29, 1990, through April 15. 2002, and denied an effective date earlier than December 11, 2002, for a total disability rating based on individual unemployability resulting from service-connected disabilities (TDIU).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in February 2008, the Court vacated the Board's denials with respect to the initial increased rating claims for the left knee and right ankle disabilities, and remanded the case to the Board for action consistent with the appellant's brief.  The Court noted that appellant abandoned the appeal as to the right ankle scar, and denied the appeal as to the claim for an earlier effective date for TDIU.  

The Board notes that the Veteran submitted documentation that he legally changed his name in May 2008.  

Following the memorandum decision, the case was before the Board in October 2008, and was remanded for further development.  The case has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's left knee disability has been manifested by symptoms analogous to lateral instability or recurrent subluxation that does not more nearly approximate severe than moderate; with full extension and flexion limited to no worse than 90 degrees.  

2.  The Veteran's right ankle disability is manifested by marked limitation of motion, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

2.  The criteria for a 20 percent disability rating, but not higher, for a right ankle disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his initial rating claims until November 2008, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded appropriate VA examinations.  The Board notes that the Veteran was scheduled for a VA examination in February 2009 in order to accurately determine the current level of severity of all impairment resulting from his service-connected left knee and right ankle disabilities.  A review of the record shows that the Veteran was provided adequate notice informing him of the date, time, and place of the scheduled examination; however, the Veteran failed to report for the scheduled examination.  He also submitted a statement to VA that he is not legally required to attend a VA examination on an appeal of an initial rating claim.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran with regard to scheduling him for appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

General

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2011).  Therefore, the Board is limited to the evidence of record in deciding this appeal.

Left Knee 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Right Ankle

Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

For reference, under VA rating criteria normal ranges of motion of the ankle are as follows:  dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of os calcis or astragalus); and Diagnostic Code 5274 (astragalectomy).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.4, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities. 

The Veteran's service treatment records (STRs) show that he received treatment for swelling and pain in his right ankle with ambulation in March 1989.  Examination revealed two ganglion cysts on the right ankle.  He underwent surgical excision of the cysts in June 1989.  He continued to complain of right ankle pain throughout the remainder of his military service.  A Medical Evaluation Board and Physical Evaluation Board determined that the Veteran should be discharged due to chronic right ankle pain.  The Veteran separated from active duty on March 28, 1990.

In May 1990, the Veteran submitted his claim for service connection for right ankle and left knee disabilities.  

Post-service VA examination in July 1990 revealed that the Veteran had a normal gait.  He was able to walk on his toes and heels and squat normally.  He complained of pain in the right ankle when walking on his toes.  He had full range of motion of his right ankle.  Mild tenderness and pain were noted over the right ankle with no swelling.  A surgical scar was noted medially over the right ankle.  X-ray examination was within normal limits.  

The Veteran also complained of pain over the left knee.  His symptoms were worse with stiffness in the mornings.  There was no swelling, effusion, or laxity noted during examination.  He had full range of motion with X-rays of the left knee within normal limits.  The examiner found mild arthralgia of the left knee.  

By rating action in August 1990, the RO awarded service-connection for the residuals of a ganglionectomy of the right ankle, effective March 29, 1990.  The RO rated the disability under the criteria for rating a scar and determined that a noncompensable evaluation was warranted because the scar was not tender and limitation of motion was not shown.  Service connection for a left knee disability was denied.  The Veteran appealed this decision.

Private medical records from Dr. S. H. and the Decatur Memorial Hospital show that the Veteran was initially seen in May 1991 with a 11/2 year history of left knee pain with complaints of locking and catching.  He also reported occasional swelling and that his knee gave out and hurt when he squatted.  He was not taking any medication or receiving any treatment for his left knee disability.  

In June 1991, it was noted that he had pain that was usually medial and that went across the front of the knee.  He reported that his knee gave out a lot.  There was a palpable click on the lateral joint line.  Range of motion was full with normal ligaments.  There was 2+ tenderness at the medial joint line.  McMurray testing was positive; however, the examining physician could not localize it.  External rotation produced mild discomfort medially.  X-ray examination was negative.  Arthroscopic examination of the left knee revealed meniscus tears and localized chondromalacia or osteochondritis of the medial condyle.  Partial meniscectomies and debridement of defective cartilage of the medial femoral condyle were performed.  

Follow-up several weeks after his surgery revealed no swelling and no unusual findings.  

At his February 1992 hearing before an RO hearing officer, the Veteran reported pain in his left ankle.  He also reported that the scar on his ankle was painful and tender and caused a pulling sensation while he walked.  This sensation increased when he climbed stairs.  He also reported a clicking noise when he walked.  

He reported that he received in-service treatment for his left knee on two occasions.  He had also had post-service surgery on his left knee.  While his knee stabilized following his surgery, he reported that the knee now gave out on him or locked three to four times a day.  He worked at an industrial maintenance department for a newspaper.  He had to bend down which caused his knee to tighten up and lock on him.  He also had difficulty when he squatted.  Additional surgery was planned in the near future.  He did not lose his balance; however, when he climbed stairs, he took his time and used handrails.  His knee woke him up at night with sharp pains on the inside of his knee joint.  He would have to get up and try to exercise to relieve the pain.  He no longer participated in sports and running due to his knee and ankle pain.  He was able to drive, but he had to have his pickup truck modified from a manual to automatic.  

During a VA examination in March 1992, he reported that his left knee started to pop three years ago with no history of specific injury.  His left knee was painful and would give out and lock at times.  The examiner noted that the Veteran ambulated with full weight bearing without limp or pain.  Examination of the left knee revealed no effusion, swelling, or instability.  McMurray's test was negative.  Patella femoral crepitus was present with flexion and extension.  Similarly, tenderness over the patella femoral region was present with flexion and extension.  Four arthroscopic scars were noted.  These scars were healed and nontender.  Range of motion of the left knee was from 0 to 135 degrees.  X-ray examination was within normal limits.  Diagnosis was patella femoral syndrome, left knee.

The Veteran was also afforded a VA foot examination in April 1992.  His posture, appearance, and function were noted by the examiner to be within normal limits.  There was no deformity.  He ambulated with a slight limp on the right leg.  The examiner noted a curved scar measuring 21/4 inches by 1/16 inch on the posterior medial joint area.  The scar was healed and nontender.  X-ray examination was within normal limits with no acute bony abnormality and unremarkable soft tissue.  A diagnosis of status post ganglionectomy was rendered.  

During VA outpatient treatment in June 1992, the Veteran reported left knee and right ankle pain.  His left knee popped when he moved.  It also gave out on occasion and was painful with both walking and standing.  His left knee was tender to palpation at the infra patellar region.  Range of motion was from 0 to 135 degrees.  The Veteran's ligaments were all intact.  Similarly, the Veteran was neurologically intact.  He also reported continuous right ankle pain since his in-service surgery.  

Thereafter, a July 1992 hearing officer's decision awarded service connection for the Veteran's patella femoral syndrome of the left knee.  A rating decision was rendered in August 1992 that effectuated the hearing officer's decision.  A noncompensable evaluation was assigned effective from March 29, 1990.  

The Veteran received inpatient VA physical therapy for his left knee in November 1992.  He was admitted with complaint of pain in his left knee and right ankle.  He had injured his left knee four days prior to admission and noted swelling.  He also complained of a cracking sensation of the left knee and a popping sensation of the left knee joint.  His left knee gave way while walking and he was afraid of falling.  Examination of the left knee revealed slight tenderness in the medial aspect of the left knee with no gross instability.  No swelling of the left knee joint was noted.  However, minimal tenderness was present in the intramedial aspect of the right ankle.  After admission, the Veteran was placed on intensive physical and occupational therapy including ultrasound therapy, therapeutic pool underwater exercises, and general conditioning exercises.  He also used ice packs during hospitalization.  His gait improved with treatment.  X-rays of his left knee and right ankle were normal.  He was casted for a knee brace.  He was going to return to light duty work consisting of no lifting of more than 15 pounds and avoidance of knee bending.  He was directed not to climb ladders. 

A treatment record also dated in November 1992 reveals that the Veteran had active range of motion in the left knee from 0 to 90 degrees.  His strength was good.  Palpation revealed no effusion in the joint.  The Veteran ambulated with a limp and was issued a cane and knee brace.  

The Veteran presented to a VA outpatient clinic in January 1993 complaining of chronic knee pain.  He described popping, locking, and instability.  While he underwent a left knee arthroscopy and partial medial and lateral meniscal debridement and debridement of the medial femoral condyle in 1991, his symptoms only resolved for about two to three months.  He then began to experience chronic knee pain.  His pain was worse with activity and he described intermittent medial joint line pain and locking.  When he woke up at night with his knee locked, he was unable to extend it.  He had to manipulate his knee to finally get it extended.  Physical examination revealed tenderness of the patella and tenderness over the medial joint line.  The Veteran had a positive patellar sign but no varus or valgus instability.  Lachman's test and McMurray's test were negative.  The Veteran was noted to have full range of motion with five out of five strength.  MRI revealed findings consistent with degenerative changes.  Assessment was patellofemoral syndrome and possible medial meniscal disease.  X-rays revealed mild degenerative changes within the posterior horn of the medial meniscus and subchondral sclerosis of the medial tibial plateau.  There was no evidence of a definite meniscal tear and the cruciate ligaments were intact.

A February 1993, VA outpatient treatment record indicates that the Veteran's left knee had no effusion and no laxity.  However, positive grind and minimal joint line tenderness were noted.  Also noted was severe atrophy.  MRI revealed no new pathology.  Rehabilitation was discussed with the Veteran, but he was very skeptical.  There was no surgery that could help him.  He needed vigorous strengthening and functional rehabilitation to get better.  It was felt that the Veteran could work.  

In February 1993, the Veteran's VA physician completed a Request for Physician's Report.  It was noted that the Veteran had chronic left knee pain from previous subtotal meniscectomies.  His knee was now stable, but weak.  It was noted that he needed rehabilitation.  

In light of the findings during the Veteran's hospitalization, the RO issued a rating action in March 1993 that assigned a 10 percent disability rating for the Veteran's patellofemoral syndrome of the left knee from November 20, 1992.  

In May 1996 a VA dietician noted that the Veteran reported "lots of walking with his job."  However, he also reported that he was unable to mow his yard without stopping to rest frequently.  

In September 1997, the Veteran submitted a statement indicating that he had been terminated from his employment due to his service-connected disabilities.  He was unemployed and relied on VA rehabilitation benefits for his income.  Attached to his statement was a letter from the United States Postal Service informing him that he was found to be medically unable to perform the duties of the position of a Laborer Custodian.  The letter cited his chronic left knee problems.  As a result, the Postal Services Medical Officer indicated that the Veteran should avoid heavy lifting, repeated bending, and climbing.  His left knee condition was not compatible with the strenuous activities required of a Laborer Custodian.  

In March 1998, the Veteran was afforded a VA orthopedic examination.  The Veteran reported experiencing constant right ankle pain since his right ankle surgery.  This pain was not related to activity.  However, the Veteran reported mild swelling when he used his ankle a lot such as with prolonged walking.  He reported that his right ankle fatigued easily and that he could not walk through a department store without pain.  Examination revealed a well-healed scar on the right ankle just posterior to the medial malleolus in front of the neurovascular bundle.  The Veteran had a 2+ palpable posterior tibial pulse and a well profused foot.  The Veteran's scar was tender subjectively to palpation and when tapped.  He reported a shooting pain.  There was no numbness in his foot.  The Veteran had symmetric range of motion in both ankles with 5 degrees of dorsiflexion, 35 degrees of plantar flexion, and good eversion and inversion in both ankles.  He also had 5 out of 5 strength in his ankles.  

The examiner noted no swelling in the ankles.  The Veteran was observed to be able to get up on his toes and heels on his right side.  It was thought that the Veteran might have some functional disability due to pain in his ankle; but objectively, he had good motion and strength in the ankle.  A clinical impression of possible neuroma in the scar from the prior surgery was rendered.  It was felt that during surgery a branch of the posterior tibial nerve may have been caught.  

With respect to his left knee, the Veteran reported persistent episodes of giving way with a valgus type stress.  Examination of the knee revealed no evidence of intraarticular effusion.  The Veteran had good patellar tracking which was consistent with his nonservice-connected right knee.  There was no lateral patellar tilt or subluxation.  The Veteran could perform a straight leg raise.  He had 4/5 quadriceps strength on the left compared to 5/5 on the right.  However, equal circumference of both quadriceps muscles was noted.  The Veteran had a negative Lachman's and negative anterior and posterior drawer tests on the left.  He had a stable MCL to valgus stress.  Range of motion was noted to be full from 0 to 115 degrees.  The Veteran had subjective complaints of pain with patellar grind test and over the medial joint line.  The Veteran had some functional disability as he reported that the knee got worse with prolonged walking and he could not walk long distances without incoordination and excess fatigability.  Impression was persistent left knee pain, status post debridement of medial and lateral meniscus tears and some chondromalacia.  The examiner concluded that the Veteran had subjective functional disability with an objectively normal physical examination.  

Subsequent MRI studies in March 1998 revealed mild blunting of the lateral meniscal body at the free edge.  The medial meniscus was normal and the cruciate and collateral ligaments were intact.  Similarly, there were no abnormal fluid collections.

By rating action in June 1998, the RO awarded a 20 percent disability evaluation for the Veteran's patellofemoral syndrome of the left knee effective from March 29, 1990.  The RO also awarded a 10 percent rating for postoperative residuals of a ganglionectomy of the right ankle effective from March 1990 under Diagnostic Code 5271.  A total rating due to individual unemployability resulting from service-connected disabilities was denied.  

A January 2002 private treatment record from Dr. S. H. notes that the Veteran was scheduled for arthroscopic surgery on his left knee.  It was noted that he would be unable to work for 6 to 8 weeks as a result of this surgery.  

In February 2002, the Veteran underwent arthroscopic surgery on his left knee.  Postoperative diagnosis was chronic acute defect of the medial condyle and medial plica.  There were complications during the course of the surgery.  An April 2002 note from Dr. S. H. indicates that the Veteran was able to return to light/regular work on April 15, 2002, with no restrictions.  

During treatment in August 2002, the Veteran reported that his left knee tended to give out on him frequently.  It felt weak and he had developed some knot.  The right knee did not swell, but tended to give out.  He also reported a constant dull ache in his right ankle and had a sore spot on the inner side of his ankle.  He had been wearing high top boots.  Physical examination of the left knee revealed scars from previous surgery.  He had some tenderness in the patellofemoral compartment and over the medial joint line.  Range of motion was painful beyond 90 degrees with crepitation.  No instability was noted.  Detailed examination of the right ankle was not done.  An August 2002 VA outpatient treatment record notes that the Veteran was provided a neoprene knee support and that a large neoprene ankle support had been ordered. 

During a VA psychiatric examination in September 2002, the Veteran reported that he had had four jobs since leaving the military.  According to the Veteran, he had been unemployed about as much time as he had been employed.  He attempted to go to trade school to become a mechanic and had worked in a motorcycle shop for a short time, but was unable to stand for long periods.  As a result, he quit his job.  He was also fired from a job because he was told that he could not physically perform the duties required due to his knee injury.  At the time of the examination, he had been working for four years for General Electric and was involved in machinery maintenance and repair.  He had taken time off of work due to his knee problems.  He worked 12-hour days and feared that his physical impairments would render him unable to work in the future.  

The Veteran was also afforded a VA orthopedic examination in September 2002.  He reported that his left knee pain was constant.  He complained of weakness, stiffness, and swelling in both knees.  He denied any heat or redness.  He also complained of his left knee giving out on a daily basis.  The Veteran reported 3 to 5 flare-ups of left knee pain daily.  These flare-ups lasted anywhere from a few minutes to several hours.  The pain during these episodes was 8 on a scale from 1 to 10.  It was noted that he had to squat up and down and bend at the knee while working as a maintenance person.  This caused increased pain.  Alleviating factors were nonweight bearing, stretching, and relaxing.  He had missed over 7 days of work due to knee pain in the past 12 months.  He had also missed an additional 12 weeks for surgical recovery.  He denied any dislocation or subluxation.  He also denied inflammatory arthritis symptoms.  He was unable to perform his work as quickly as he had in the past due to his knee pain.  

Examination revealed flexion to 110 degrees and extension at "full - 35" degrees.  There was a marked amount of crepitance with range of motion and pain with extension.  He had good stability with no laxity.  Drawer and McMurray's test were negative.  Diagnosis was bilateral degenerative joint disease of the knees with decreased range of motion and pain on range of motion.

Examination of his right ankle revealed a 2.25 inch scar which was tender at the midpoint on palpation.  The right ankle dorsiflexed only to about 10 degrees which was half the normal range of motion and plantar flexed to approximately 30 degrees.  Limited inversion and eversion were also noted.  There was no angulation of the right ankle.  Diagnosis was mild degenerative joint disease of the right ankle with decreased range of motion and pain on range of motion.

In October 2002, the Veteran received VA treatment for pain in his left knee.  He reported that the knee gave way at times.  He also had discomfort over the right knee and ankle.  He was working.  He had good range of motion in the knees with no swelling and no instability.  Examination of the right ankle was normal.  
 
In December 2002, the Veteran submitted a statement asserting that a total rating due to individual unemployability was warranted.  In a subsequent statement received by the RO in January 2003, the Veteran reported that he had been out of work since December 2002 because of his service-connected disabilities.  Attached to his statement was a January 2003 statement from his private physician noting that he was on several psychotropic medications for panic disorder and anxiety.  He felt unsteady at times.  His physician did not feel comfortable releasing the Veteran to work with machinery at the present time.  It was felt that he would need at least 30 days before being able to return to work.  

A January 2003 VA mental health treatment record notes that the Veteran was complaining of anxiety at times.  He may have developed some tolerance to his psychiatric medication.  He had not returned to work and was asking if he could extend his leave of absence.  He was advised to return to work as the longer he was away from work, the more he would feel like not going back to work.  He also complained of back and leg pain.  He thought that this pain was one of the reasons he got depression and anxiety.  

In March 2003, the Veteran underwent arthroscopic surgery on his right knee.  

The report of a March 2003 VA psychiatric examination indicates that the Veteran was unhappy about his continuing problems with his knees.  He dreaded the idea of retraining in another occupation because of the cost of education and the hardship it would impose on him and his family.  He had been employed for the past 41/2 years at GE where he ran a machine that made light bulbs.  However, he had been off work lately due to his knee problems and upcoming surgery.  

The Veteran was also afforded a VA general medical examination in March 2003.  At the time of the examination the Veteran was recovering from his recent right knee surgery.  He could walk for about an hour before his knee and right ankle began to bother him.  At that point, he needed to stop and rest.  

He reported tenderness at the site of his surgical scar on his right ankle.  He also reported some pain and aching in the ankle with some limitation of motion of his right ankle.  He rated the pain as a 6 on a scale from 1 to 10.  The ankle would pop as he flexed and extended it.  There was a little sharp pain component to the popping.  There was no deformity of the ankle joint.  The right ankle dorsiflexed about 18 degrees compared to 20 degrees on the left.  Right ankle plantar flexion was to 25 degrees on the right compared to 30 degrees on the left.  Minimal restriction of inversion and eversion was noted in the right ankle.  The Veteran's arches were intact bilaterally.  Assessments of limitation of motion of the right ankle with degenerative changes and scar of the Achilles tendon area of the right foot were rendered. 

Examination of his knees revealed well-healed arthroscopic scars with fresh scars on the right knee.  There was no tenderness or adhesion of the scar tissue.  The examiner found no swelling or effusion of the knees.  The popliteal spaces were free of pain.  The Veteran reported tenderness along the medial and lateral borders of the left knee.  There was also tenderness along the medial border of the right knee.  Side to side movement of the patella was painful on both knees.  The Veteran flexed the left knee from 0 to 140 degrees with no particular pain.  However, he reported that the last 10 degrees were a little painful sometimes with extension.  Diagnoses of status post arthroscopic surgery of the right knee, one week ago, and status post arthroscopic surgery of the left knee with degenerative changes were rendered.  In light of the Veteran's recent surgery it was felt that he would be able to do sedentary work not requiring a lot of standing, walking, or kneeling.

A private MRI in April 2003 revealed a small popliteal cyst along the posteromedial aspect of the Veteran's left knee.  The remainder of the study showed no other significant findings.

In April 2003, the Veteran underwent a VA steroidal injection for left knee pain.  Examination at that time revealed tenderness to palpation at the medial aspect of the left knee.  There was no effusion or edema.  He had good active range of motion of the knee.  

In June 2003, he underwent arthroscopic surgery on his left knee.  The hospital record notes that he had left knee range of motion from 0 to 130 degrees prior to surgery with a loud patella pop and medial joint line tenderness with no lateral tenderness.  External rotation produced medial pain, but MRI did not show any positive new ligament tears.  The postoperative diagnoses were lateral left meniscus tear and a defect of the medial condyle of the left knee.  

On June 4, 2003, the Veteran submitted a claim for a total rating due to individual unemployability resulting from service-connected disabilities.  He noted that he was employed by GE and had been working there since November 1998.  However, he noted that he last worked full time in December 2002.

By rating action in June 2003, the RO awarded service connection for the Veteran's degenerative joint disease of the right knee.  A 10 percent disability evaluation was assigned from May 13, 2002.  The RO also purported to grant service connection for a scar of the right ankle, effective May 13, 2002.  A 10 percent rating was assigned for the scar.

A July 2003 medical record from Dr. S.H. notes that the Veteran was fit for light work as of July 14, 2003, with certain restrictions.  He could not squat, kneel, or climb for one week.  He could return to regular work duties on July 21, 2003.  

As the Veteran was recovering from his right knee surgery at the time of the March 2003 examination, he was afforded a new examination in July 2003.  He reported that he had been doing his physical therapy pretty faithfully at home.  He was still having pain with daily giving way.  It was painful for him to walk, but squatting was particularly painful.  He also had difficulty getting back up from a squatting position.  His normal employment was in a shop working in factory machine maintenance.  This was quite an active job.  His right knee arthroscopic scars were noted to be healing nicely.  

Received in July 2003 was a statement from GE indicating that the Veteran began his employment with GE in November 1998.  He worked 7.5 hours a day and 37.5 hours a week as a maintenance mechanic.  He was still on the employment record and was out on weekly sickness and accident benefits.  He was receiving $1900 a month in these benefits from December 31, 2001.  

An August 2003 statement from Dr. S. H. indicates that the Veteran was fit for regular work as of August 2003 with certain restrictions.  He could not climb stairs and had to avoid bending, kneeling, and squatting.  If possible, he was to use shock absorbing mats.  He was advised not to work overtime.  

In September 2003, the Veteran was afforded a VA orthopedic examination.  He reported constant pain at a level of 9 on a scale from 1 to 10.  He used Vicodin three times a day to keep his pain under control.  He could walk for about twenty minutes.  However, the pain usually became quite severe after 5 minutes.  He also had weight bearing pain.  He got a sharp pain every time he bore weight on the left knee.  He tried working for a week in August and was not able to continue.  His employer had found one job for him that they thought he would be able to do, but that job was currently in layoff status.  Physical examination revealed a painful medial joint line, bilaterally.  The Veteran could flex to 140 degree and extend fully, but it was painful to do so.  His ligaments appeared to be fairly intact.  Assessment was residual surgery of the left knee.

The Veteran's employer, on a form dated in February 2004, reported that the Veteran worked from November 1998 to September 15, 2003.  During the 12-month period preceding his last date of employment, he lost 32 weeks to disability.  It was noted that the employer was able to accommodate the Veteran by allowing him to return to work on equipment that was within his work restrictions.

In a March 2004 statement, the Veteran asserted that the information received from his employer was incorrect.  He noted that from January 2003 to January 2004, he worked 9 days and used 2 personal days.  He was scheduled for 226 days; therefore, he missed a total of 215 days due to his service-connected disability.  

The Veteran was afforded another VA examination in March 2004.  He reported that his pain was never better than an 8 on a scale from 1 to 10.  He took a lot of Hydrocodone with Acetaminophen on a daily basis.  When weightbearing, his pain immediately went to a 9 or 10.  He had tried to return to work, but was unable to work sitting at a machine in a chair.  Because of this, he quit his job.  The examiner noted that the Veteran rose from his chair in the waiting area slowly.  He walked with a nearly normal gait into the examining area.  His knees were tender to palpation, particularly on the patellae and medial joint lines.  Bone development was essentially normal.  He did physical therapy at home on his knees daily.  His pain in a relaxed nonweightbearing position was an 8 with his knees flexed less than 5 degrees.  If his knees were forcibly extended to the 0 point on both knees, he reported that the pain would go to a 10.  Both knees could flex to just over 30 degrees at that point, the Veteran reported that his pain increased to a 10.  He was able to continue on with full flexion because he said the pain remained at a 10.  When he was nonweightbearing after a few minutes then the pain gradually subsided to an 8 as long as he was in a position of relaxation which is approximately 5 degrees or a little less of flexion.  

In February 2005, the Veteran was afforded a VA orthopedic examination.  He complained that his knee pain was an 8 on a scale from 1 to 10.  He also complained that his right ankle pain was an 8.  He reported weakness in both knees, but not in the ankle.  He had stiffness and swelling in all three joints.  However, he denied heat or redness in any of the joints.  He complained of instability and giving way of the knees.  If he did not wear his braces, his give way occurred three or four times per day.  He denied any giving way of his right ankle.  He reported that his left knee locked up on him two times per week and he complained of fatigability and lack of endurance.  He could only climb up about half a flight of stairs.  Likewise, he could only walk about two blocks or five minutes before stopping due to pain in his knees and right ankle.

He had been receiving Cortisone injections in both knees every three to six months.  For several weeks after the injection, his pain would decrease to a 6, but then rise back to an 8.  He reported that he was too young for total knee replacements.  He took hydrocodone for pain.  He wore Donjoy or unloader braces on his knees.  He did not use a cane, crutch, wheelchair, walker, or electric scooter.  He was able to ambulate independently for short distances.  He reported falling down a couple of times when not using his braces.  He did not have episodes of dislocation or recurrent subluxation, unless he did not wear the braces.  Then, his knees would give out on him three or four times a day.  The Veteran reported that he had not worked since December 11, 2001, when he injured his left knee.  He was trained in factory work and did not have the education to do any type of deskwork or sedentary work.  He did not play sports of any kind and had to have someone else help him mow his yard.  He could not keep up the maintenance on his house, but did all of his own self care and housework.  

Examination of his left knee revealed flexion from 0 to 143 degrees active range of motion and 0 to 145 degrees of passive range of motion.  After five repetitions, flexion was from 0 to 143 degrees on the left.  There was no additional loss of range of motion due to repetition.  There were no flare-ups of the knees.  Both knees were stable.  The medial and lateral collateral ligaments were intact bilaterally with no abnormal motion.  The anterior and posterior cruciate ligaments were also intact with no abnormal motion.  The left knee had a normal McMurray's test.  Pain was noted in the medial and lateral anterior and posterior aspects of both knees with palpation.  There was a lot of crepitus with range of motion of the left knee.

The Veteran reported experiencing flare-ups of his right ankle about once or twice a month, sometimes weekly.  The duration of the flare-ups was 2 to 3 hours with a severity of 10.  Precipitating factors were standing for a prolonged amount of time (15 to 20 minutes) or climbing a half flight of stairs.  Alleviating factors included nonweight bearing, rest, elevation, and ice.  He reported that during flare ups, he had 100 percent loss of motion and function for the 2 to 3 hours.  X-rays of the knees were completely normal.

Examination of the right ankle revealed 0 to 15 degrees of dorsiflexion and 0 to 35 degrees of plantar flexion.  It was noted that active and passive ranges of motion were the same.  The examiner noted that there was no additional limitation due to repetition.  However, the right ankle had a "subjective history" of total loss of range of motion and function with flare-up.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  X-rays of the right ankle showed mild degenerative changes.

There was no evidence of pain during motion of any of the joints.  Likewise, there was no objective evidence of edema, effusion, instability, redness, heat, abnormal movement, or guarding of movement.  There were no unusual callosities, breakdown, or shoe wear pattern that indicated abnormal weight bearing.  Likewise, there was no ankylosis.  The Veteran's leg lengths were equal and symmetrical.  There was no inflammatory arthritis or constitutional signs.  No prosthetics were present to be examined

As noted above, the Veteran was requested to attend a VA examination in February 2009, and failed to report.  Further, there are no additional treatment records related to the left knee and right ankle than those described above.  


Analysis

Left Knee

The Board notes that the Veteran was awarded temporary 100 percent ratings for his left knee disability from February 22, 2002, to June 1, 2002, and from June 5, 2003, to August 1, 2003.  These were assigned for periods of convalescence following surgeries on the left knee.  The Veteran has not asserted any disagreement with these temporary total ratings assigned.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected left knee disability.  Throughout the entire appeal period, the evidence has not shown that the Veteran has recurrent subluxation or lateral instability that more nearly approximates severe than moderate to warrant a 30 percent rating under Diagnostic Code 5257.  Although the Veteran has complained of left knee instability and uses a left knee brace, there is no objective medical evidence of any lateral instability or subluxation.  VA medical records dated from 1992 to 2005 are silent as to any objective findings of left knee instability of subluxation, and VA treatment records dated from March 1998 to February 2005 show no objective evidence of lateral instability or subluxation.  Also, there is no evidence of dislocated semilunar cartilage.  

The Board acknowledges that the Veteran is competent to report that he experiences left knee instability, but the Board has determined that the objective medical findings are more probative than the Veteran's self serving statements.  Thus, the Veteran's 20 percent rating under Diagnostic Code 5257 is generous considering the lack of objective evidence of recurrent subluxation or lateral instability.  

With respect to limitation of motion, the Board finds that the Veteran not entitled to separate rating under either Diagnostic Codes 5260 or 5261.  The evidence of record does not show that the Veteran's left knee flexion was limited to less than 60 degrees or that extension was limited to less than 5 degrees to allow for a separate compensable rating.  The Board is aware of the September 2002 VA examination report that indicates the Veteran's extension was "full-35 degrees."  It is unclear as to whether this is an actual range of motion finding or a typo in the examination.  Nevertheless, the Board notes that on all other occasions during the period on appeal, the Veteran has been found to have full extension.  At its worst, the Veteran's flexion was limited to 90 degrees with pain.  Thus, both his left knee flexion and left knee extension are noncompensably disabling pursuant to Diagnostic Codes 5260 and 5261, respectively, and a separate rating is not warranted.

While there was painful motion noted during the VA examinations, there was no evidence of additional limitation of motion due to pain, weakness or instability.  The record also does not demonstrate loss of range motion upon repetition.  The most restrictive range of motion indicated by the evidence does not support a separate compensable rating for limitation of flexion or extension under the pertinent diagnostic criteria.  

The evidence of record also shows the Veteran reports of left knee locking, but the Veteran has not reported that the episodes are frequent and he has not been found to have dislocated semilunar cartilage with pain and effusion into the joint.  Therefore, a separate compensable rating under Diagnostic Code 5258 is not warranted.

In addition, the Board has considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5003 for X-ray evidence of arthritis with limitation of motion.  While the Veteran is shown to have degenerative changes in the left knee, there is no evidence to show that this symptomatology is separately disabling from that considered for the 20 percent rating under Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The Board appreciates the Veteran's contentions that his treatment records reflect ankylosis of the left knee joint.  He specifically references a June 2003 treatment note showing articular cartilage damage to the medial condyle of the left knee in support of his contention that he has ankylosis of the left knee joint.  There are no medical records showing any findings of ankylosis of the left knee joint, and VA examinations show that ankylosis of the joint is not present 

The Board notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA, treatment records in which he alleges his left knee symptoms warrant a rating in excess of 20 percent as he has a history of ankylosis of the left knee joint.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, the objective medical evidence uniformly shows that the Veteran's left knee is not ankylosed.  Again, the Board must find the objective medical findings to be more probative than the Veteran's self-serving statements.  

There is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.

Ultimately, the Board finds that throughout the appeal period, the Veteran's left knee disability has most closely approximated the schedular criteria for a 20 percent rating.  

Right Ankle

Upon careful review of the evidence of record, as outlined above, the Board finds that the Veteran's right ankle disability most closely approximates marked limitation of motion in the right ankle but without evidence of ankylosis.  In March 1998, the Veteran's dorsiflexion of the right ankle was limited to 5 degrees.  However, subsequent medical records show that he could dorsiflex to 10 degrees in September 2002, 18 degrees in March 2003, and 15 degrees in February 2005.  Similarly, he has been able to plantar flex his right ankle to between 25 and 35 degrees during the course of this claim.  He has subjectively reported little or no range of motion of the right ankle during a flare-up.  These reflect significant limitation of motion.  Treatment records reflect complaints of right ankle fatigue upon walking, significant right ankle pain, difficulty ambulating, and difficulty driving.  Therefore, the Board finds that the Veteran's right ankle disability picture, when considered as a whole, more closely approximates that of a marked limitation of motion than that of a moderate limitation of motion.  This is the highest disability rating allowed for this disability.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered whether there is any other schedular basis for granting the Veteran a rating in excess of 20 percent, but has found none.  In particular, the Board notes that the Veteran's right ankle is not ankylosed so a higher rating under Diagnostic Code 5270 is not warranted.

Additional Considerations

Consideration has been given to assigning staged ratings for his right ankle and left knee disabilities; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board acknowledges the Veteran's assertion that his left knee disability caused many days missed from work and eventually led to his termination.  The Board notes that the Veteran was compensated with temporary total ratings to compensate for his periods of convalescence following surgery, and medical records do not reflect symptoms that are not contemplated by the schedular criteria.  Moreover, significant medical records from VA and private physicians show that the Veteran was found to be able to work, even though his service-connected disabilities caused problems in his present employment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

A disability rating in excess of 20 percent for a left knee disability is denied.  

A 20 percent disability rating, but not higher, for a right ankle disability is granted for the entire period on appeal, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


